DETAILED CORRESPONDENCE
This Office action is in response to the election received March 29, 2021.
Applicant’s election without traverse of Group I, claims 1-14 in the reply filed on March 29, 2021 is acknowledged.
Claims 15-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 29, 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: to a photoacid generator in order to form a latent image in a coated composition. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over SATOSHI et al (6,136,502).
The claimed invention recites the following:

    PNG
    media_image1.png
    930
    687
    media_image1.png
    Greyscale

SATOSHI et al report a resist composition comprising at least two polymers, a photoacid generator and an organic solvent.  
column 14, lines 25-55. See below:
    PNG
    media_image2.png
    239
    496
    media_image2.png
    Greyscale

SATOSHI et al lack a working example comprising a repeating unit having both a phenolic hydroxyl group and an –OR3 group as claimed, however the skilled artisan is clearly directed to use such as repeating unit wherein the variable “m” is a 0 or positive integer and the variable “n” is a positive integer.
The photoacid generator is reported to be in column 44, line 55 – column 47, line 43. 
            It would have been prima facie obvious to one of ordinary skill in the art of photosensitive composition having a polymer as reported in SATOSHI et al wherein the repeating units have m =1 and n=1 giving a unit that has a phenolic hydroxyl group and an –OR3 with the reasonable expectation of same or similar results for a composition which has high sensitivity and excellent resolution. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. EBATA et al (2003/0113658) is cited to disclose phenolic hydroxy containing polymers in a photoresist composition.
SUZUKI et al (20020090569) report a radiation sensitive resin composition comprising a polymer having containing a  recurring unit with an acid labile containing group shown below from paragraph [0017]:
    PNG
    media_image3.png
    339
    461
    media_image3.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

						/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                 
J.Chu
July 13, 2021